DETAILED ACTION
Election/Restriction

This application contains claims directed to the following patentably distinct species:
The species that make up the genus that is made up of the individual species of the compounds comprising the ligand LA having the structure of the instant Formula I wherein the patentably distinct species are those in which:
(A) the ligand LA has the structure formula I that is one of structural formulas I1 to I32 of paragraph [0065] of the instant specification, or 
(B) alternatively the ligand LA has another fully defined structure having the structure of Formula I that is fully supported by the specification.
Additionally, for the species of (A) the individual species of each one of the 32 structural formulas described in paragraph [0065] of the instant specification are selected such that:
(1) T3 is chosen to be N or C, and 
(2) ring A is fully specified (RA need not be identified).

The species are independent or distinct because each of the selections for (A), (1), and (2) or (B) above would yield compounds with mutually exclusive features. In other words each of the structural formulas of I1 to I32 of paragraph [0065] of the instant specification are structurally distinct. In addition, these species are not obvious variants of each other based on the current record.

A as having a different fully defined structure having the structure of Formula I that is fully supported by the specification. Additionally, should a structural formula from (A) be chosen, T3 must be chosen as N or C as described in (1) above, and the ring A must be fully defined (RA need not be identified) as described in (2) above.
Currently, claims 1-2, 4, 6, and 12-20 are generic.

There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:
The species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries). For example, different search queries (both differing text searches and differing structure searches) would be required to search each of the structural formulas I1 to I32.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.

The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.


Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN CLAY KERSHNER whose telephone number is (303)297-4257. The examiner can normally be reached M-F, 9am-5pm (Mountain).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DYLAN C KERSHNER/           Primary Examiner, Art Unit 1786